OPINION.
BOND, J.
This is a contest of a local option election held on the 22nd of August, 1914, in that portion of Jackson county outside of Kansas City and the city of Independence. A canvass of the votes showed that a majority of five hundred and thirty-six were cast against the sale of spirituous and intoxicating liquors. Thereupon Mike Bine filed a notice of contest of said election on the following grounds.
“That said petition was not signed by one-tenth of the qualified voters of said county outside of the corporate limits of said cities who voted at the last previous general election and whose names appear on the poll books of said election, and the county court did not so find in its order.
“That said petition was otherwise defective and insufficient to confer jurisdiction on said county court to make said order.
‘ ‘ That the order of the county court for said election shows on its face that said court did not determine the sufficiency of said petition by the poll hooks of the last previous general election as the court was required to do by section 7238, Revised Statutes 1909.
‘ ‘ The order of the court under and in pursuance of which said election was held expressly states that *234the court found and adjudged that said petition was signed by one-tenth of the qualified voters of Jackson county, Missouri, who now (July 23, 1914) and at the time of the filing the petition (July 14,1914) reside outside of the corporate limits of the cities of Kansas City and Independence, and who are qualified to vote for members of the Legislature in said county, and that said order is therefore a nullity.
“Contestants, for grounds and causes aforesaid, ask that the court declare and adjudge that the petition filed in the county court as aforesaid was defective and insufficient to confer on the county court jurisdiction to make any order in the premises', and that the said order of the county court was not authorized by law and was and is a nullity, and that said election be declared to have been held without proper authority and be set aside and for naught held.”
Jackson County filed an answer, wherein after admitting the holding of the election and the majority vote and denying other allegations in the notice of contest, it averred that the petition presented to the county court on which it based its order for the election was signed by one-tenth of the qualified voters residing in said county outside the cities of Kansas City and Independence and whose names appear on the poll books of the last previous general election.
The trial judge announced that the petitioners must not only have been qualified voters but must also have been included in the poll list of the voters at the last previous general election, and that in his view the county court’s order for the election showed that the county court had not determined the character and number of the petitioners for the holding of the election by a comparison with the poll books of the last previous general election.
After permitting the parties to make offers of testimony on the issue joined, and after considering the petition filed with the county court for the calling *235the election and the finding and judgment of the county court (which orders so far as necessary will hereafter be set out), the trial court rendered a judgment in favor of the contestants and against Jackson County, reciting therein as grounds of this finding that the county court failed to determine the sufficiency of the petition for the election as required by the statutes of the State of Missouri, and hence, was without jurisdiction to order the election, and that the election so held was a nullity. From this judgment the contestee, Jackson County, Missouri, perfected an appeal to this court.
I.
The judgment of the trial court can only be upheld, if at all, by a concurrence on our part with his construction of the findings of the county court on the petition for an election upon which it based its order calling the election; and, the section of the statute governing the calling of local option elections. The pertinent parts of the section of the statute are, to-wit:
“Section 7238. Upon application by petition, signed by one-tenth of the qualified voters of any county who shall reside outside of the corporate limits of any city or town having, at the time of such petition, a population of twenty-five hundred inhabitants or more, who are qualified to vote for members of the Legislature, in any county in this State, the county court of such county shall order an election to be held in such county at the usual voting precincts for holding any general election for State officers ... to determine whether or not spirituous and intoxicating liquors, including wine and beer, shall be sold within the limits of such county lying outside of such corporate limits of such city or town. . . . Provided, further, that the county court shall determine the sufficiency of the petition presented by the poll books of the last previous general election.”
*236The finding of the court upon the petition is, to-wit:
“The court doth find and adjudge that said petition is signed by one-tenth of the qualified voters of Jackson County, Missouri, who now and at the time of such petition reside outside the corporate limits of the cities of Kansas City and Independence in said county and who are qualified to vote for the members of the Legislature in said county.”
The crux of this case is whether the record shows the county court was without jurisdiction to - order the election. It is not denied that the petition was in proper form and that the number of the petitioners was greater than ten per cent of the number of voters as shown in the poll books of the last general election. But it is contended by respondent that the jurisdiction of the county court to order a local option election is dependent on a previous finding and adjudication by it that the names contained in a petition for such election must be one-tenth of the qualified voters as they are set forth in the poll books of the last previous general election, and that the court would have no jurisdiction to order such election upon a petition signed by one-tenth of the qualified voters of the part of the county entitled to vote at such election.
It is further claimed that the foregoing finding of the county denuded it of any jurisdiction and that the election thereafter held was void.
We are unable to accept either the premises or the conclusion of the respondent. The above quoted statute makes but one condition as to the sufficiency of the petition, which is that it shall be signed by one-tenth in number of the qualified voters who are qualified to vote for members of the Legislature. No question can exist under these terms of the statute, that a petition thus signed and presented to the county court is all that can be done by the petitioners in their assertion of their statutory right and invested the county *237court with jurisdiction to make a finding and order an election in the manner prescribed in section 7238 of the Revision of 1909. Being thus clothed with power to adjudge the sufficiency of the petition and order an election, the statute further points out to the county court a ready means of determining the sufficiency of the petition by recourse to the poll books of the last general election. All that the language of the provision of the statute to that effect means (in view of the fundamental requisite that the signers of the petition shall be qualified voters who shall reside in the county) is that the county court shall take the presumptive evidence of the poll books that the names truly set forth the qualified voters who reside in the locality entitled to hold the election. It would be repugnant to the primary prerequisite of qualification and residence which is made .the basis of the right to petition for the election, to hold that the right thus given and to secure which the law was enacted, could be taken away from the citizens who had in all respects complied with the statute by the omission of the county court to look to the poll books as evidence that the petitioners possessed the statutory qualification and residence.
The law confers certain rights in respect to the holding of such elections upon the qualified voters and residents, not upon the mere names contained in the polling list. If the latter proposition was true then a petition which was a replica of one-tenth of such names would be sufficient although the actual facts were shown to be that the names on the petition were not one-tenth of the qualified voters then residing in the county. The poll books may often exceed the qualified voters owing to death and removals. In that event such an election could not be called without obtaining a greater number of signers to the petition than one-tenth of the actual voters. This, however, would be absurd under the statutory hypothesis that one-tenth’ of the resident quali*238fied voters have the absolute right to petition for the calling of such an election and that upon a finding of that number of signers the court must order the election. It is clear, therefore that the purpose of the statute was simply to point out, as an aid to the finding of the court, an accessible and presumptively correct list of voters which it could use without further inquiry as evidence of the number of qualified voters then living in the county.
This interpretation harmonizes the section as an entirety and avoids a construction which would defeat its specific object, and is in accordance with the time-tested rule that the end had in view and the paramount intention of the lawmaker, affords a strong reason for harmonizing the language of the statute. Or put differently, a construction which defeats the chief object of the law will never be forced upon it by giving its terms a meaning beyond what is expressly stated. No such necessity arises in this case, for although the proviso requires that the county court “shall determine the sufficiency of the petition by the poll books,” yet it does not in totidem verbis say that this shall be the only method of ascertaining who are the qualified voters. We know judicially, and the Legislature knew, that the poll books are not, and cannot in the nature of things be, an infallible enumeration of the qualified voters in any county where registration previous to voting is not prescribed by law. What the provision intended was that nothing else appearing the county court must find by poll books whether or not the petition was sufficient to show that it was signed by one-tenth of the qualified voters residing’ in the county. For it was to them the statute gave the right by proper application to compel the calling of an election. To simplify the investigation which the county court is directed to make and to further the object of the petitioners to put the issues of local option before the people, the statute inserted the proviso that the county *239court should consider the prima-facie evidence of the poll hooks as to the qualifications and number of the petitioners, but it nowhere in words or by necessary implication confined the view of the county court to the poll books alone.
Our conclusion is that the explicit finding of the county court in the case at bar that the petitioners embraced one-tenth of the qualified voters residing in the county, was a substantial compliance with the statute and vested that court with ample authority to order an election and give due notice thereof, as the record shows was done. There is nothing to the contrary in the remark contained in State ex rel v. Carter, 257 Mo. l. c. 85. The learned writer of that opinion was construing another statute and remarked en passant that the statute then under review, unlike the present statute, contained no language referring to an official place or basis for computation of petitioners for an election, but he wholly refrained from intimating that the court under the present statute could look to nothing as evidence of the number and character of the petitioners except the poll books. On the contrary the whole trend of the correct reasoning in the case cited, is in harmony with what has been said heretofore in the discussion of the meaning of the present statute.
II.
It must be borne in mind in considering the present statute -that its main provisions have been the law since 1887; that its constitutionality has been established against continuous and many-sided attacks; that it is the embodiment of enlightened public policy, and permits the people to decide for themselves in what locality spirituous and intoxicating liquors shall be sold. The great object of the law was to make this issue one quickly determinable by the preponderance of local public sentiment; hence, the statute has pro*240vided for its prompt submission to tbe will of the> people as expressed in tbe ballot box.
In tbe instant case there is not the faintest suggestion that the result of that election does not reflect the unbiased choice of the voters in that part of Jackson county outside the cities of Kansas City and Independence. It is not denied that the opponents of the proposition secured every hostile ballot obtainable in the territory, nor that the election was free from any form of attack for fraud or unfairness, nor that it expresses the deliberate choice of the people.
If the genius of the English chart of liberty found concrete expression when twelve men were put in a jury box, then it is no less true that the highest ideal of the American Republic is realized when the thought of the people is expressed in an uncorrupted ballot which has been honestly counted and truthfully announced. The sanctity of the ballot box is the basic principle of the evolution of all free government; for all of its powers, faculties and activities, for good or evil, are directed and controlled by the votes of an enlightened citizenry. The whole philosophy of liberty of thought in life and society finds its raison d’etre in the sacred right of each citizen to express his mind and purpose by his voluntary ballot. When this is done not only is the highest duty of citizenship performed, but the dynamic which moves the entire machinery of government in a free State or community is instantly and resistlessly applied, and the “will of the people expressed in the ballot box, becomes the supreme law.” The choice of the people thus expressed should be subject to no attack which does not go to the integrity of the election.
It has been well said in a leading case in this State, “Courts justly consider the chief purpose of such laws, namely, the obtaining of a fair election and an honest return, as paramount in importance to the *241minor requirements which prescribe the formal steps to reach that end; and, in order not to defeat the main design, are frequently led to ignore such innocent irregularities of election officers as are free of fraud and have not interfered with a full and fair expression of'the voter’s choice.” [Bowers v. Smith, 111 Mo. 45.]
None of the contentions of learned counsel for respondents go to the vital question of the fairness and the authoritative force of the election by the people of a part of Jackson county whereat it was decreed that spirituous and intoxicating liquors should no longer be sold in that locality. It is not the province of the court to set aside that result on account of mere irregularities not essential to the valid holding of the election. The contrary view was taken by the learned trial judge. This judgment was manifestly erroneous and should be, and is, revérsed.
All concur except Woodson, C. J., not sitting.